Title: Notes on Debates, 11 [10] April 1787
From: Madison, James
To: 


see Journals till
Teusday April 11. [10] [1787]
Mr. Kerney moved that Congs adjourn on the last friday in April to meet on the—day of May in Philada. Georgia N. C. Va. Delre. Pena. N. Jersey & R. I. were for it. The merits of the proposition were not discussed. The friends to it seemed sensible that objections lay agst. the particular moment at which it was proposed, but considering the greater centrality of Philada. as rendering a removal proper in itself—and the uncertainty of finding 7 States present & in the humor again, they waved the Objections. The opinion of myself was that the meeting of the ensuing Congs. in Philada. ought to be fixed, leaving the existing Congs. to remain throughout the federal year in N. York. This arrangemt. wd. have been less irrita[t]ing, and would have had less the aspect of precipitancy or passion, and wd. have repelled insinuations of a personal considerations with the members. The question was agd. to lie over till tomorrow.
